Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on 2/12/2021.

Claims 1-10 and 12-26 are pending.
Claims 1, 2, 6, 20, 23, and 24 have been amended in this action.
Claim 11 is canceled.
After entry of the following Examiner's amendment, claims 1-10 and 12-26 remain pending and are being allowed herein. Claims 1, 20, 23, 24, and 25 are the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Ayanendu Paul (Reg. No. 79,245) on 3/23/2021 for the reasons set forth in the attached interview summary.
	
	The application has been amended as follows:
In the Claims:
	Claim 12 has been amended and Claim 26 is added.
AMENDMENTS TO THE CLAIMS:

12. (Currently amended) The computer-implemented method of claim [[11]] 1, further including:
configuring the memory fragments of the execution fragments to index into data structures.
26. (New) The computer-implemented method of claim 1, wherein the execution fragments are executable asynchronously.
-- END OF AMENDMENT --

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2004/0088666 teaches  a method of partitioning a control-dataflow graph representation that includes dividing the control-dataflow graph into two or more partition blocks; and
US 2018/0300181 teaches techniques utilize a satisfiability solver for allocation and/or configuration of resources in a reconfigurable fabric of processing elements using a dataflow graph as an input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191